Order entered January 7, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01443-CV

                                ALAN BARON, Appellant

                                           V.

        H. JOSEPH ACOSTA, AND ACOSTA & ASSOCIATES, P.C., Appellees

                   On Appeal from the 298th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-14-08404

                                       ORDER
      Before the Court is appellant’s December 17, 2014, motion to abate appeal. The motion

is DENIED.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE